Electronically Filed
                                                               Supreme Court
                                                               SCPW-XX-XXXXXXX
                                                               20-JUL-2020
                                                               10:02 AM

                              SCPW-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   TEKOA IKAIKA DENOMIE, Petitioner,

                                     vs.

                      STATE OF HAWAI#I, Respondent.


                           ORIGINAL PROCEEDING
                         (CASE NO. 1PC091001448)

  ORDER DENYING “MOTION OBJECTING [TO] THE DECISION AND DISMISS
 ORDER DENYING NON-VIOLENT COMMUNITY CUSTODY PETITIONER RELEASE
           FROM CUSTODY AMID THE CORONAVIRUS PANDEMIC”
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
                  with Wilson, J., concurring1)

            Upon consideration of petitioner Tekoa Ikaika Denomie’s
“Motion Objecting [to] the Decision and Dismiss Order Denying
Non-Violent Community Custody Petitioner Release From Custody
Amid the Coronavirus Pandemic,” filed on July 10, 2020
(“Motion”), and the record,
            IT IS HEREBY ORDERED that the Motion is denied.
            DATED: Honolulu, Hawai#i, July 20, 2020.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna



      1
         Associate Justice Richard Pollack, who was a member of the court when
the petition was decided, retired from the bench on June 30, 2020.